Since the majority of the court is of the opinion that the determination of this case depends upon the location of the title at the time of the destruction of the property, and it has become a question whether we will affirm or abandon our previous cases on this subject, I concur in the views expressed in the dissenting opinion of Judge Tolman. If I were left to decide this case according to my own inclination, I would hold that the location of the title has nothing to do with who should bear the loss, and consequently it would not be necessary to discuss our cases on that subject. I would dispose of the case on the theory that the respondent having unconditionally agreed to pay the purchase price, she must do so regardless of the destruction of a part of the improvements on the real estate. My views on this question are more fully set forth in the case of HoltManufacturing Co. v. Jaussaud, post p. 667, 233 P. 35. For the reasons here and there given, I dissent.
PARKER, J., concurs with BRIDGES, J. *Page 667